DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2019/0101776) in view of Jeon US (2018/0090095) and further in view of Liu (US 2016/0188057).
Regarding claim 1, Zhao teaches A method for compensating a common voltage, which is applied to a display device, the method comprising: generating a feedback signal by acquiring a real-time monitoring result of a feedback signal (Fig. 1 combination of feedback terminal 114 and line 151)  on a the common voltage (Fig. 1 common voltage lines 115 connected to feedback signal processor 131), wherein the feedback signal comprises a plurality of time periods (Figs. 2-3 [0039-0041]), each of the time periods comprising a first sub-period in which the feedback signal is interfered by a periodic signal and a second sub-period in which the feedback signal is not interfered by the periodic signal; processing the feedback signal to (inversion method applied to feedback signal); and
compensating for the common voltage according to the feedback signal processed ([0047-0055] teach compensating is provided to the feedback signal based on the feedback signal obtained). Although Zhao teaches the limitations as discussed above, he does not explicitly teach each of the time periods comprising a first sub-period in which the feedback signal is interfered by a periodic signal and a second sub-period in which the feedback signal is not interfered by the periodic signal; processing the feedback signal to eliminate distortion of the feedback signal caused by interference.
	However in the same field of compensating of interference caused on the common voltage, Jeon teaches a display device where feedback signal contains time periods and each of the time periods comprising a first sub-period in which a common voltage signal is interfered by a periodic signal (rise and fall of the clock signal) and a second sub-period in which the common voltage signal is not interfered by the periodic signal (after/before the rise and fall edge of the clock signal); processing the feedback signal to eliminate distortion of the feedback signal caused by interference (Fig. 4 shows how the rising edge and the falling edge of the clock signal cause interference on the common voltage [0078] teaches how the synchronization of the rising and falling edges of the clock signal will attenuate the noise/interference of the common voltage).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the compensation method as taught by Zhao with the method of what to compensate as taught by Jeon. This combination would provide a 
1; and wherein processing the feedback signal to eliminate distortion of the feedback signal caused by interference of the periodic signal in the first sub-period further comprises: in the second sub-period of a i-th period, keeping the feedback signal unchanged, and recording a waveform of the feedback signal in the second sub-period, wherein the first sub-period of a (1+l)-th period, according to the waveform recorded in the second sub-period of the i-th period, fitting the waveform of the feedback signal in the first sub period. and changing the feedback signal to the waveform obtained by the fitting.
	However in the same field of compensating for distortion in the common voltage, Liu teaches a touch display device wherein the method of processing includes the feedback signal comprises n time periods, where n is a positive integer greater than
1; and wherein processing the feedback signal to eliminate distortion of the feedback signal caused by interference of the periodic signal in the first sub-period further comprises: in the second sub-period of a i-th period , keeping the feedback signal unchanged, and recording a waveform of the feedback signal in the second sub-period (Fig. 7 and 8, second sup-period being Ta), wherein the first sub-period of a (j+l)-th period, according to the waveform recorded in the second sub-period of the i-th period, fitting the waveform of the feedback signal in the first sub period, and changing the feedback signal to the waveform obtained by the fitting (Figs. 7-8 first sub-period being Tb. [0030] teaches the system will detect a difference between an actual voltage Vref at the first time period and a common voltage Vcom 1 during the first time period and adjust second common voltage during a second time period Tb. [0031-0035] teach how the common voltage is adjusted to be larger or smaller based on the variation. Since the term “fitting” is not clearly defined, then it is reasonable interpretation that adjusting is meant to be fitting.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the compensation method as taught by Zhao with the method of what to compensate as taught by Jeon and the method of compensation as taught by Liu. This combination would provide a display device that reduces disparity in the images presented on the display.
	Regarding claim 5, Jeon teaches a block of setting a time length of the first sub-period, the block comprises: measuring, for a plurality of times, a duration time length in which the periodic signal interferes the feedback signal to cause the feedback signal to be distorted each time; and calculating an average value of a plurality of duration time lengths measured, and setting the average value as the time length of the first sub-period(Fig. 4 shows how the rising edge and the falling edge of the clock signal cause interference on the common voltage [0078] teaches how the synchronization of the rising and falling edges of the clock signal will attenuate the noise/interference of the common voltage. Since this method is set up during manufacturing it is clear that a designer would measure distortion over a plurality of times to determine how long and how much distortion is present so that the system will effectively compensate the common voltage when distortion of the clock signal takes place)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2019/0101776) in view of Jeon US (2018/0090095)  Liu (US 2016/0188057).
and Kim (US 2010/0066708).
Regarding claim 6, Zhao in view of Jeon and Liu teach the limitations of claim 1 as discussed above but fail to explicitly teach the  duration of the periods wherein a time length of the wherein a time length of the first sub-period ranges from 0.5 µs to 2 µs.
However in the same field of driving a display device based on compensating common voltage, Kim teaches a device wherein a time length of the first sub-period ranges from 0.5 µs to 2 µs ([0065]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the compensation method as taught by Zhao with the method of what to compensate as taught by Jeon, the compensation method as taught by Liu and the driving duration method as taught by Kim. This combination would provide a display device that reduces disparity in the images presented on the display.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. In the remarks submitted the Applicant has argued the combination fails to teach the limitations as discussed above. Specifically the Applicant has argued the combination fails to teach “ generating a feedback signal by acquiring a real-time monitoring result of a feedback signal line on the common voltage, wherein the feedback signal comprises a plurality of time periods, each of the time periods comprising a first-sub period in which the feedback signal is interfered by a periodic signal and a second sub-period in which the feedback signal is not interfered by a .
Zhao teaches a liquid crystal display panel and common voltage compensation method where common voltage is on a common voltage line 115 is used as a feedback signal supplied to a voltage adjusting circuit 135 to determine a compensation for common voltages and effectively stabilize the common voltages as cited above.  Zhao goes on to teach, with respect to Figs. 2 and 3, that a common voltage V0 is shown a feedback signal Va1 with positive interference pulse,  where an inversion method Vb1 is used to obtain a compensation process and create an interference compensation result Vc1 as discussed with Fig. 2. Zhao teaches the opposite with respect to Fig. 3. Although Zhao teaches the method of compensating an interference pulse on the common voltage, he does not explicitly teach providing the compensation during a period in which the common voltage is not interfered/distorted (although it is obvious that compensation is not needed when interference/distortion is not present.
    Jeon teaches a gate driving circuit, level shifter and display device where the system attenuates the noise of the common electrode caused by the rising and falling of the clock signal, as cited above. Jeon teaches the method in which apply a rising edge of a clock signal (noise) is attenuated with a falling edge of a clock signal (noise) as shown in Figs. 4-6. Although Jeon does not teach the method of attenuating the noise on the common voltage by use of a feedback signal, he does provide a method of distortion correction as discussed above. Since the claim language and the specification define the first sub-period as a time when the distortion is present in the common voltage and 
	Therefore it would have been obvious to one of skill in the art to combine the method of compensating interference on a feedback signal as taught by Jeon with the method of providing an attenuation process for the rising and falling edge of the clock signal as taught by Jeon. This combination would create a system capable of using a feedback signal to determine the rising and falling edge of the clock signal and apply a compensation/attenuation when needed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621